Citation Nr: 1139118	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  06-26 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a stomach and intestinal disorder, including as secondary to herbicide exposure.

2.  Entitlement to service connection for dizziness, including as secondary to herbicide exposure.

3.  Whether new and material evidence has been received to reopen a claim for service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to May 1970 and from March 1973 to March 1976, including service in the Republic of Vietnam from October 1968 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In the December 2004 rating decision on appeal, the headaches claim was addressed as the issue of whether new and material evidence had been received to reopen a claim for service connection for headaches.  In the June 2006 Statement of the Case, however, the RO addressed the claim on a de novo basis.  Given that the claim was previously denied by the RO, the Board has recharacterized it as a new and material evidence claim in this decision.  The Board has a legal duty to address the "new and material evidence" requirement of 38 C.F.R. § 3.156(a) regardless of the actions of the RO.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

In August 2010, the Board remanded the present matter for additional development.

The issues of service connection for a stomach and intestinal disorder and dizziness are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In an August 1976 rating decision, the RO denied service connection for headaches.  The Veteran was notified of this decision and of his appellate rights, but he did not perfect an appeal.

2.  The evidence received since the August 1976 rating decision is new, relates to unestablished facts necessary to substantiate the claims, and raises a possibility of substantiating the claims.

3.  Resolving doubt in the Veteran's favor, a chronic headache disorder had its onset in service.


CONCLUSIONS OF LAW

1.  The August 1976 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2011).

2.  The evidence received since the August 1976 rating decision is new and material; the claim of entitlement to service connection for headaches is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Resolving doubt in the Veteran's favor, a chronic headache disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's claim for headaches.  The Board has also granted service connection for headaches.  As such, no discussion of VA's duty to notify and assist is necessary with respect to these issues

In an August 1976 rating decision, service connection was denied for headaches because headaches were not found on the last examination.  The RO notified the Veteran of his appellate rights by way of a September 3, 1976 letter.  He filed a Notice of Disagreement (NOD) regarding the RO's decision, but did not perfect his appeal.  Thus, the August 1976 RO decision became final.  38 U.S.C.A. § 7105.

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Subsequent to the RO's consideration of this appeal, the United States Court of Appeals for Veterans Claims (Court) decided the case of Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim. Id.

At the time of the August 1976 RO decision, the evidence consisted of service treatment records and a July 1976 VA examination report.  

Following a careful review of the record, the Board finds that evidence has been submitted following the RO's last final decision that is sufficient to reopen the Veteran's claim for service connection as it is new and material within the meaning of 38 C.F.R. § 3.156.  This evidence includes private treatment records showing that the Veteran received treatment for headaches and was diagnosed as having a migraine in January 1977 and had a CT head scan in October 2002 in which he was found to have a retention cyst of the right maxillary sinus.  A July 1981 VA treatment note states that he had severe chronic headaches.  In addition, the recently received evidence also includes competent statements from the Veteran reporting that he currently suffers from headaches.  His statements are presumed credible.  This evidence is new and it has not before been submitted to agency decisionmakers.  Moreover, the Board finds that this evidence is material as it raises a reasonable possibility of substantiating the claim, since it shows that the Veteran currently has headaches.  Indeed, as the Veteran's claim for headaches are previously denied as headaches were no shown on examination, the new evidence raises a reasonable possibility of substantiating the claim.  Therefore, as new and material evidence has been received, the claim is reopened.

III.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Service treatment records show that the Veteran indicated having frequent or severe headaches in the report of medical history dated March 1970 for his first period of service.  The examiner noted that the Veteran had occipital headaches and occasional lightheadedness.  In August 1975, the Veteran was treated for complaints of blurred vision and headaches, which he had for two days at times.  

The Veteran had a VA examination in July 1976.  At that time, the Veteran complained of having prolonged headaches.  Following a physical examination, the examiner reported that "[t]his man has headaches."  During private treatment in January 1977, the Veteran was diagnosed as having a migraine.  The Veteran reported during this treatment that he had similar headaches since age 18 every two or three months that may last three or four days with transient visual blurring daily.  A July 1981 VA treatment note states that the Veteran had severe chronic headaches that appeared to be markedly mitigated with treatment for a specific phobia.  In October 2002, the Veteran underwent a CT head scan that showed a retention cyst of the right maxillary sinus.  His temporal bones and brain were reported as normal.  

The Veteran has stated in correspondence of record that he had headaches during service and suffered from headaches following service.  

Based on the record, a current disability has been established.  The Board notes that the Veteran's statements are competent to establish that he has readily identifiable symptoms such as headache pain.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptoms).  Here, the Veteran credibly reports that his headaches first manifested during service, which is supported by the service treatment records.  He also reports that he suffered from headaches following service.  Moreover, the post-service VA and private treatment records show diagnoses and treatment for migraine headaches and headaches within the year following service and intermittently since service.  Thus, the evidence demonstrates the Veteran's began during service and he had continuity of headache symptoms after discharge.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence supports a grant of service connection for headaches.  See 38 U.S.C.A. §§ 1154, 5107(b).   


ORDER

Service connection for a chronic headache disorder is granted.

REMAND

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  In August 2010, the Board remanded the matter to the RO in order to obtain a VA examination with an opinion regarding whether the Veteran's claimed stomach and intestinal disorder and dizziness were related to service, to include his service in Vietnam.  The examiner was requested to consider the Veteran's in-service gastrointestinal symptoms of diarrhea and nausea and lightheadedness.  

In October 2010, the Veteran was afforded a VA examination.  Following a physical examination, the Veteran was diagnosed as having gastroesophageal reflux disease (GERD).  The examiner opined that the acute gastroenteritis treated during service was not considered to be a cause of GERD based on medical literature and acute gastroenteritis was not considered to be an aggravating factor for the development of GERD as GERD was not an established sequelae or residual of acute gastroenteritis.  The Veteran was also diagnosed with vertigo of unclear etiology.  The examiner noted that there was no diagnosis of vertigo in service and there was a minor reference in the military record to "occasional lightheadedness," which was nonspecific.  The examiner stated that there was no evidence provided that this was related in any way to the Veteran's current vertigo.  

The Board finds that the examiner failed to provide the opinion requested in the August 2010 remand.  The examiner was specifically requested to comment on the Veteran's Vietnam service; however, no consideration of the Veteran's Vietnam service was provided in the opinions.  In addition, the opinion regarding the Veteran's stomach and intestinal disorder was generally based on medical literature and not the Veteran's specific case as previously requested.  An opinion based on the Veteran's specific circumstances is necessary in this case.  Finally, the examiner failed to fully assess whether the Veteran's in-service lightheadedness is relate to his current vertigo.  The examiner provided a blanket statement that there was no evidence provided that the Veteran's in-service lightheadedness was related in any way to the Veteran's current vertigo without any supporting rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning.  Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion").  As such, another remand is required to correct these deficiencies.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service gastrointestinal symptoms and/or dizziness.  He should be provided a reasonable amount of time to submit this lay evidence.

2.  Then after associating any pertinent, outstanding records with the claims folder, afford the Veteran an appropriate VA examination to determine the nature and etiology of the claimed stomach and intestinal disorder and dizziness.  The claims folder must be made available and reviewed by the examiner.  

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file, the Veteran's competent lay report and the clinical findings of the examination, the examiner is requested to provide diagnoses corresponding to the claimed stomach and intestinal disorder and dizziness.  In doing so, the examiner must note the Veteran's in-service complaints and treatment of gastrointestinal problems and lightheadedness.  If no chronic disorders corresponding to these claimed conditions are present, the examiner should so state.  For each diagnosed disorder, the examiner must opine whether it is at least as likely as not that the disorder is etiologically related to or had its onset in service, or is otherwise related to the Veteran's service, to include his service in the Republic of Vietnam from October 1968 to October 1969.  A complete rationale specific to the Veteran's case should be given for all opinions and conclusions expressed in a legible report.

3.  Then readjudicate the appeal.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


